Citation Nr: 0419972	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person or as the result 
of being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from February 1975 to 
March 1979.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in December 2002.  
After receiving a statement of the case in November 2003, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in December 2003.  


FINDINGS OF FACT

1.  The  veteran was awarded VA nonservice-connected 
disability pension benefits in July 2002 as a result of 
disabilities that consist of chronic obstructive pulmonary 
disease (COPD), rated 100 percent disabling; degenerative 
joint disease in both knees, rated 20 percent disabling; and 
anxiety with situational maladjustment, rated noncompensably 
disabling.  His combined disability rating is 100 percent.  

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.  

3.  While the veteran has a single disability (COPD) rated at 
100 percent, he does not have an additional disability 
independently rated at 60 percent or more.  

4.  The veteran is not confined to his home or its immediate 
premises.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or as a result of being 
housebound, have not been met. 38 U.S.C.A. §§ 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) the United States Court of Appeals for 
Veteran Claims (Court) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in May 2002 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
July 2002 rating decision that initially denied the claim.  
Therefore, because the required notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

In addition, Pelegrini II held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish 
the following: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the May 2002 notice 
letter provided to the veteran, along with the November 2003 
statement of the case, satisfied the notice requirements.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file.  
Additionally, the reports of VA examinations performed in 
June 2002 and November 2002, along with the report of a 
September 2003 VA aid and attendance examination, have been 
associated with the claims file.  Furthermore, neither the 
veteran nor his representative has submitted any additional 
evidence, or identified any source from whom additional 
records could be obtained.  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
records and comprehensive information regarding the veteran's 
claim for special monthly pension.  Therefore, the Board 
finds that VA's duty to assist the veteran has been fully 
accomplished.  

The veteran asserts that his several disabilities, for which 
he as been awarded nonservice-connected pension benefits, 
require the aid and assistance of another person and/or 
result in him being housebound, thereby warranting the 
assignment of special monthly pension benefits.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature; or incapacity, 
physical or mental, which requires care and assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  "Bedridden" will 
be a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform are considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).  

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The Board notes that the veteran is not service-connected for 
any disability or disease.  His nonservice-connected 
disabilities consist of the following: COPD, rated 100 
percent disabling; degenerative joint disease in both knees, 
rated 20 percent disabling; and anxiety with situational 
maladjustment, rated noncompensably disabling.  His combined 
disability rating for these nonservice-connected conditions 
is 100 percent.  He was awarded VA nonservice-connected 
disability pension benefits by a July 2002 rating decision.  

At a June 2002 VA medical examination, the veteran reported 
that he experienced episodes of pain and stiffness in his 
right knee which caused difficulty with standing and walking.  
But he denied any problems with instability, giving way, or 
locking associated with the knee.  Examination revealed some 
medial and lateral instability in the right knee and some 
medial instability in the left knee, and some pain with range 
of motion and stability testing in each knee.  The veteran 
also reported a chronic cough that was usually nonproductive 
and a problem with dyspnea on exertion and occasionally at 
rest.  He stated that he was occasionally able to walk one or 
two blocks, and that he tried to walk to maintain strength 
and fitness.  He gave a history of three hospitalizations 
during the past year for COPD, and outpatient treatment 
approximately six times during the same period for 
exacerbations of his COPD.  The diagnoses were severe COPD 
with functional deficits secondary to shortness of breath and 
activity intolerance, left knee lateral instability, and 
degenerative joint disease of the knees.  There was no 
specific information that suggested the veteran was 
housebound or that he required the assistance of another 
person in performing the activities of daily living or to 
protect himself from the hazards of his environment.  

A VA Form 21-2680 shows the veteran was hospitalized in 
November 2002 for evaluation of an exacerbation of his COPD.  
Examination at that time noted that the veteran had no 
restrictions that prevented him from performing the 
activities of daily living and that while there was some 
limitation of functions there was no pathology that affected 
his ability to perform self-care or to ambulate or travel 
beyond the premises of his home.  He was considered able to 
walk without the assistance of another (up to one city block 
at times) and able to leave his home or immediate premises 
(which he did at least once a day with assistance and 
transportation provided).  The diagnosis was advanced COPD.  

VA medical records dated between January 2002 and February 
2003 showed that the veteran was hospitalized on several 
occasions for treatment of exacerbations of COPD with 
bronchitis.  There was no actual evidence that indicated the 
veteran was confirmed to his home or immediate premises due 
to his COPD or that he required the assistance of another 
person in performing the activities of daily living or to 
protect himself from the hazards of his environment.  

A VA aid and attendance examination was performed in 
September 2003.  It was noted that the veteran has COPD, for 
which he was taking numerous medications, and that he used 
home oxygen at night.  He did not require an attendant in 
reporting for the examination, and he reported that he was 
able to drive, but did not drive far from home due to 
respiratory distress and exacerbations of his COPD.  It was 
noted that he was not currently hospitalized or bedridden.  
His best corrected vision was noted to be better than 5/200 
in both eyes.  He was considered capable of managing his 
affairs.  He indicated that his mother would help with the 
cleaning in the house and would come over to cook once a day.  
It was indicated that on a typical day he would do some 
walking in the morning and might do some light things around 
the house.  He reported that he watched television and 
utilized his oxygen primarily at night.  The diagnoses were 
COPD and asthma.  

The evidence available for consideration shows the veteran 
can perform all activities of daily living and is not 
confined to his home or immediate premises due to his 
disabilities.  Although he receives some assistance with 
house cleaning and cooking, there is no indication that he 
requires the assistance of another person in performing the 
activities or daily living, such as bathing, dressing, 
feeding, or caring for the needs of nature, or in protecting 
himself from the hazards of his environment.  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
The previously discussed VA outpatient treatment and 
examination reports show that the veteran's visual acuity is 
better that 5/200 in both eyes, that that he can attend to 
activities of daily living and the needs of nature by himself 
without assistance of another person, and that he can leave 
his home whenever necessary.  He is not shown to be a patient 
in a nursing home because of mental or physical incapacity, 
and he is able to walk short distances.  The Board finds, 
therefore, that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  
Hence, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).  

With respect to the veteran's claim for special monthly 
pension based on being housebound, as indicated above, the 
Board notes that despite his multiple disabilities, the 
evidence does not show that, in addition to his COPD that is 
rated 100 percent disabling, he is confined to his house as a 
result of his disabilities or has another condition rated 60 
percent disabling.  Therefore, the Boards finds that the 
basic requirements for special monthly pension based on being 
housebound have not been met.  38 U.S.C.A. §§ 1502(c); 
1521(e); 38 C.F.R. § 3.351(d).  

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 5107.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



